DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, and 17, the limitation “a possible and most probable projection of the structure of markers as a whole” is unclear. The limitation “possible and most probable” includes relative terms that render the claim indefinite. The term “possible and most probable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 8, 10, and 18 each recites the limitation “the target”. There is insufficient antecedent basis for this limitation, as preceding claims only recite a “target area”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rai et al. (USPAPN 2012/0289825).
Regarding claim 1, Rai discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images acquired via a fluoroscopic imaging device (see para [35], constructing a fused 3D image of a lung in a patient using 2D fluoroscopic images):
a structure of markers, wherein a sequence of images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see para [35] and [41], capturing fluoroscopic images of a lung and markers in a patient with a fluoroscopy camera); and
a computing device (see fig 1, a computer 50) configured to:
estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of images based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images (see para [35], [41], [53], [55], [56], and [72], tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
construct fluoroscopic-based three-dimensional volumetric data of the target area based on the estimated poses of the fluoroscopic imaging device (see para [51] and [79], creating a fused 3D image of the lung and a medical device for display based on the tracked pose of the fluoroscopy camera).
Regarding claim 8, Rai further discloses wherein the target area comprises at least a portion of lungs and the target is a soft-tissue target (see para [34] and [47], the target is a portion of the lung).
Regarding claim 17, Rai discloses everything claimed as applied above (see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rai in view of Weingarten et al. (USPAPN 2016/0120521).
Regarding claim 2, Rai further discloses to:
facilitate an approach of a medical device to the target area (see para [49] and fig 1, guiding a physician to navigate to the lung),
wherein a medical device is positioned in the target area prior to acquiring the sequence of images (see para [47], inserting the medical device in the lung prior to capturing the fluoroscopic images used in the rejection of claim 1).
However, Rai does not disclose to determine an offset between the medical device and the target based on the fluoroscopic-based three-dimensional volumetric data.
In a similar field of endeavor of fusing a 3D CT image with 2D fluoroscopic images, Weingarten discloses to determine an offset between the medical device and the target based on the fluoroscopic-based three-dimensional volumetric data (see para [28], [59], and [61], determining that an offset exists between a position of a medical device and a target (i.e., determining whether a position of the medical device is “correct” relative to the target) based on a fused image generated by fusing fluoroscopic images with a CT image).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Rai with Weingarten, and create a fused image of the target and the medical device for display by registering fluoroscopic images to a CT image, as disclosed by Rai, and further determine whether an offset exists between the target and the medical device in the fused image, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 3, Rai further disclose:
a locating system indicating a location of the medical device within the patient (see para [35], an optical tracking sensor tracking the medical device in the patient),
wherein the computing device comprises a display (see fig 1, a display 60 connected to the processor) and is configured to:
display the target area and the location of the medical device with respect to the target (see para [51], displaying the fused 3D image); and
facilitate navigation of the medical device to the target area via the locating system and the display (see para [51], guiding a physician to navigate the lung).
Weingarten further discloses to correct the display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see para [59]-[62], when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments). 
Therefore, it would have been obvious to one of ordinary skill in the art to further correct the offset, as disclosed by Weingarten, for the purpose of ensuring that the medical device is accurately positioned (see Weingarten para [59]).
Regarding claim 5, Rai further discloses wherein the locating system is an electromagnetic locating system (see para [35], the optical tracking sensor may be replaced by an electromagnetic tracking sensor).
Regarding claim 6, Rai further discloses wherein the target area comprises at least a portion of lungs (see rejection of claim 8, the target is a portion of the lung) and the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 2, guiding a physician to navigate to the lung).
Regarding claim 7, Weingarten further discloses wherein the structure of markers is at least one of a periodic pattern or a two-dimensional pattern (see fig 1, markers form a 2D pattern).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide markers for registration between the CT image and the fluoroscopic images, as disclosed by Rai, wherein the markers form a 2D pattern, as disclosed by Weingarten, for the purpose of improved registration.
	Regarding claims 18 and 19, Rai and Weingarten disclose everything claimed as applied above (see rejection of claims 2, 3, and 17).

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rai and Weingarten and in view of Averbuch (USPAPN 2016/0302747).
	Regarding claim 9, Rai and Weingarten further disclose:
a method for constructing fluoroscopic-based three dimensional volumetric data of a target area within a patient from a sequence of two-dimensional (2D) fluoroscopic images of a target area and of a structure of markers acquired via a fluoroscopic imaging device (see rejection of claim 1, constructing a fused 3D image of a target in a patient using 2D fluoroscopic images and markers captured in the 2D fluoroscopic images),
the method comprising using at least one hardware processor (see rejection of claim 1, a computer) for:
estimating a pose of the fluoroscopic imaging device for at least a plurality of images of the sequence of 2D fluoroscopic images based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images (see rejection of claim 1, tracking a pose of the fluoroscopy camera in the fluoroscopic images based on registering the markers shown in the fluoroscopic images with markers shown in a 3D CT image); and
constructing fluoroscopic-based three-dimensional volumetric data of the target area based on the estimated poses of the fluoroscopic imaging device (see rejection of claim 1, creating a fused 3D image of the target and a medical device for display based on the tracked pose of the fluoroscopy camera).
However, Rai and Weingarten do not disclose wherein the structure of markers is positioned between the patient and the fluoroscopic imaging device.
In a similar field of endeavor of fusing a 3D CT image with 2D fluoroscopic images, Averbuch further discloses wherein the structure of markers is positioned between the patient and the fluoroscopic imaging device (see para [107], a set of markers attached to a patient bed of the imaging device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rai and Weingarten with Averbuch, and provide markers for registering fluoroscopic images to a CT image, as disclosed by Rai and Weingarten, wherein the markers are attached to a patient bed of the imaging device, as disclosed by Averbuch, for the purpose of avoiding placing the markers within the patient.
	Regarding claim 10, Rai, Weingarten, and Averbuch further disclose wherein a medical device is positioned in the target area prior to acquiring the sequence of images (see rejection of claim 2, inserting the medical device in the lung prior to capturing the fluoroscopic images used in the rejection of claim 9), and wherein the method further comprises using the at least one hardware processor for determining an offset between the medical device and the target based on the fluoroscopic-based three-dimensional volumetric data (see rejection of claim 2, determining that an offset exists between a position of a medical device and a target based on the fused image).
Regarding claim 11, Rai, Weingarten, and Averbuch further disclose using the at least one hardware processor for:
facilitating navigation of the medical device to the target area via a locating system indicating a location of the medical device and via a display (see rejection of claim 3, guiding a physician to navigate the lung via an optical tracking sensor tracking the medical device in the patient); and
correcting a display of the location of the medical device with respect to the target based on the determined offset between the medical device and the target (see rejection of claim 3, when the offset is determined to exist, the position of the medical device is corrected in response the physician’s adjustments).
Regarding claim 14, Rai, Weingarten, and Averbuch further disclose the target area comprises at least a portion of lungs (see rejection of claim 6, the target is a portion of the lung) and wherein the medical device is navigable to the target area through airways of a luminal network (see rejection of claim 6, guiding a physician to navigate to the lung).
Regarding claim 15, Rai, Weingarten, and Averbuch further disclose wherein the structure of markers is at least one of a periodic pattern or a two-dimensional pattern (see rejection of claim 7, markers form a 2D pattern).
Regarding claim 16, Rai, Weingarten, and Averbuch further disclose wherein the target area comprises at least a portion of lungs and the target is a soft-tissue target (see rejection of claim 8, the target is a portion of the lung).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Barak et al. (USPN 11,364,004). Although the claims at issue are not identical, they are not patentably distinct from each other.
	For example, regarding claim 1, Barak discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images acquired via a fluoroscopic imaging device (see Barak claim 1, “A system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient”):
a structure of markers, wherein a sequence of images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see Barak claim 1, “a structure of markers, wherein a sequence of 2D fluoroscopic images of the target area and of the structure of markers is acquired via a fluoroscopic imaging device”); and
a computing device (see Barak claim 1, “a computing device”) configured to:
estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of images based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images (see Barak claim 1, “estimate a pose of the fluoroscopic imaging device for each image of a plurality of images of the sequence of 2D fluoroscopic images based on detecting a projection of the structure of markers as a whole on each image of the plurality of images”); and
construct fluoroscopic-based three-dimensional volumetric data of the target area based on the estimated poses of the fluoroscopic imaging device (see Barak claim 1, “construct fluoroscopic-based three-dimensional volumetric data of the target area from the plurality of images of the sequence of 2D fluoroscopic images and the estimated poses of the fluoroscopic imaging device”).
The subject matter recited in claims 2-20 can also be found in Barak claims 1-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Barak et al. (USPN 10,702,226), hereinafter, referenced as Barak2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	For example, regarding claim 1, Barak2 discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images acquired via a fluoroscopic imaging device (see Barak2 claim 1, “A system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images”):
a structure of markers, wherein a sequence of images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see Barak2 claim 1, “a structure of markers” and “receive a sequence of fluoroscopic images of the target area captured by a fluoroscopic imaging device, each image comprising at least a portion of the structure of markers”); and
a computing device (see Barak2 claim 1, “a computing device”) configured to:
estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of images based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images (see Barak2 claim 1, “estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of fluoroscopic images based on detection of a projection of the structure of markers on each image of the sequence of images”); and
construct fluoroscopic-based three-dimensional volumetric data of the target area based on the estimated poses of the fluoroscopic imaging device (see Barak2 claim 1, “construct fluoroscopic-based three-dimensional volumetric data of the target area based on each estimated pose of the fluoroscopic imaging device”).
The subject matter recited in claims 2-20 can also be found in Barak2 claims 1-20.

Claims 1-4 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 Weingarten et al. (USPN 10,699,448). Although the claims at issue are not identical, they are not patentably distinct from each other.
	For example, regarding claim 1, Weingarten discloses a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient from two-dimensional fluoroscopic images acquired via a fluoroscopic imaging device (see Weingarten claim 1, “generating a fluoroscopic 3D reconstruction based on at least a portion of the sequence of fluoroscopic images” and “of a body region of a patient”):
a structure of markers, wherein a sequence of images of the target area and of the structure of markers is acquired via the fluoroscopic imaging device (see Weingarten claim 14, “a structure of markers” and “each image of the sequence of fluoroscopic images comprises a projection of at least a portion of the structure of markers”); and
a computing device (see Weingarten claim 1, “at least one hardware processor”) configured to:
estimate a pose of the fluoroscopic imaging device for a plurality of images of the sequence of images based on detection of a possible and most probable projection of the structure of markers as a whole on each image of the plurality of images (see Weingarten claim 14, “estimating a pose of the fluoroscopic imaging device while acquiring each image of the sequence of fluoroscopic images based on detection of a possible and most probable projection of the structure of markers as a whole on each image”); and
construct fluoroscopic-based three-dimensional volumetric data of the target area based on the estimated poses of the fluoroscopic imaging device (see Weingarten claims 1 and 14, “generating a fluoroscopic 3D reconstruction based on at least a portion of the sequence of fluoroscopic images” and “generating of the fluoroscopic 3D reconstruction of the target area comprises estimating a pose of the fluoroscopic imaging device”).
The subject matter recited in claims 2-4 and 17-20 can also be found in Weingarten claims 1-20.

Allowable Subject Matter
None of the recited prior art references discloses the subject matter of claims 4, 12, 13, or 20, however, these claims are rejected under 35 U.S.C. 112(b) and the obviousness double patenting rejections. Claims 4, 12, 13, and 20 would be allowable upon approval of a terminal disclaimer and with appropriate amendments to the claims to overcome the rejection under 35 U.S.C. 112(b) and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        1